Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, Applicant claims “wherein the plastics are pre-ground prior to addition to the fossil fuel(s) to produce plastics”.  This phrase renders the claim indefinite as it is unclear what “plastics” are.  
In claim 14, Applicant claims “the plastics” in line 1.  It is unclear if these “plastics” are the plastics before being ground in claim 13 or after being ground.
Similarly, in claim 15, it is unclear if “the plastics” in line 1 are the plastics before being ground in claim 13 or after being ground.
Similarly, in claim 16, it is unclear if “the plastics” in line 2 are the plastics before being ground in claim 13 or after being ground.
In claim 16, Applicant claims “wherein the plastics after final grinding”.  It is unclear what grinding this “final grinding” is referring to and renders the claim indefinite.  Clarification is required.  Similarly, Applicant references “fossil fuel after final grinding”.  It is not clear what grinding is be references in this limitation.
Similarly, in claim 17, it is unclear if “the plastics” in line 2 are the plastics before being ground in claim 13 or after being ground.
In claim 17, Applicant claims “wherein the maximum particle size of the plastics after final grinding”.  It is unclear what grinding this “final grinding” is referring to and renders the claim indefinite.  Clarification is required.  Similarly, Applicant references “fossil fuel after final grinding”.  It is not clear what grinding is be references in this limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/780005 (reference application). both sets of claims are directed toward virtually identical process of gasifying a plastic/coal mixture.  Both processes limit the amount of plastic in the feed with overlapping ranges or the size of the plastics and are directed to the same entrained flow gasifier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 4-14, 18, 19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241) in view of White (US 2016/0122672).
Regarding claims 1, 4 and 8, Tsangaris discloses a process for the production of syngas comprising: 
a. charging an oxidant (such as heated air and oxygen, as depicted in Fig. 5) and a feedstock composition (carbonaceous feedstock and secondary feedstock, as depicted in Fig. 5) to a gasification zone within a gasifier (gasification zone is within Converter/gasifier, as depicted in Fig. 5), said feedstock composition comprising a solid fossil fuel (such as coal, see paragraph 105) and less than 5 wt. % plastics based on the weights of solids in the feedstock composition (see paragraph 151 which discloses that the feedstock may comprise only coal, which means that 0% of the feed is plastics); 
b. gasifying the feedstock composition together with the oxidant in a gasification zone to produce a syngas composition (see paragraph 161 which discloses that a syngas is generated with the converter of Fig. 5); and 
c. discharging at least a portion of the syngas composition from the gasifier (as depicted in Fig. 5 which discharges a gaseous stream from the converter); and producing an organic compound from said syngas composition (see paragraph 4 which discloses the production of methanol)
wherein the gasifier is an entrained flow gasifier (see paragraph 212 which discloses a number of different converters can be used, including an entrained flow gasifier/converter). 
wherein said gasifier does not include a plasma treatment process (while Tsangaris discloses several embodiments where the plasma torch is located within the gasifier, Tsangaris also discloses embodiments where the plasma torch is located outside the gasifier in the reformer, as described in paragraphs 199-200).
Tsangaris teaches that a carbonaceous material and a plastic/additive can be gasified together to produce a synthesis gas and the composition of the produced gas can be modified 
White also discloses a gasification system for produce a synthesis gas from a solid containing feed comprising plastic (see abstract and paragraph 9).
White teaches that a solid feedstock can be made where the content of plastic is greater than “about 5wt.%” which overlaps the claimed range of “less than 5wt%” due to the term “about” which indicates that plastic content slightly below 5% is envisioned by White.  White teaches that the content of plastic in the solid fuel/feed has an effect on the fuel produced (paragraph 49).  
As the synthesis gas composition produced by the gasifier is a variable that can be modified by adjusting the amount of plastic/additive contained in the gasifier feed (as disclosed by Tsangaris), the precise weight ratio of plastic to solids would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical.  Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the plastics ratio in the feed stream of Tsangaris (such as the ratio suggested by White) to obtain the desired synthesis gas composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)). Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 5, Tsangaris further discloses the feedstock is a slurry (see paragraph 212 which discloses the feedstock in the form of a slurry). 
Regarding claims 6 and 7, Tsangaris does not disclose the amount of CO2 generated by gasifying the plastic containing feedstock relative to the amount of CO2 generated by gasifying a solid fossil fuel feedstock.  However, seeing that the process of modified Tsangaris is the same as that of the claimed process, a similar CO2 production is expected.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 9, Tsangaris discloses a wide variety of waste products can be used to generate synthesis gas, including plastics intended for landfills (paragraph 235).  Tsangaris, however, does not explicitly disclose the percentage of plastic that comes from busses and trucks.  More specifically, Tsangaris does not explicitly disclose the plastics employed comprise at least 70 wt. % truck and/or bus plastics, based on the weight of the plastics used in the feedstock stream. 
However, seeing that Tsangaris does not distinguish between the types of vehicles that the plastics come from, arriving at the claimed range would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Given a supply of 100% bus plastic, it would have been beneficial to one of ordinary skill in the art at the time of the invention to use all bus plastic in the process of Tsangaris in order to produce synthesis gas and methanol, for example.
Regarding claims 10 and 11, Tsangaris further discloses the plastics do not receive a thermal treatment prior to their introduction into the gasification zone or their introduction to one or more components of a feedstock stream, wherein the thermal treatment is to subject the plastics to a temperature above 150C (see Fig. 5 which illustrates an embodiment where the 
Regarding claim 12, while Tsangaris does not explicitly disclose the average content of minerals, metals and elements other than carbon, hydrogen, oxygen, nitrogen and sulfur, Tsangaris does teach the same material as the instant invention (plastic intended for landfills, paragraph 235).  As such, a similar composition is expected (see MPEP §2112(IV)(V)).  
Regarding claims 13 and 14, Tsangaris further discloses the plastics are pre-ground in a grinder prior to addition to the fossil fuel(s) to produce plastics (paragraph 235). 
Regarding claim 18, Tsangaris further discloses said gasification process operates at an autogeneous temperature in a steady state operation (Tsangaris teaches a continuous/non-batch process where the temperature is above 1000C similar to the claimed process, paragraph 213).  
Regarding claim 19, Tsangaris further discloses said gasification process does not apply external energy sources to heat the gasification zone (see paragraph 201 which discloses utilizing partial oxidation of the feed to provide heat).  
Regarding claim 21, Tsangaris further discloses all sources of carbon fuel are fed to the gasifier in only one stream (see Fig. 1 which illustrates a combined mixture being fed into the converter/gasifier in a single stream, also see Fig. 23 which illustrates a single feed into the gasifier).  
Regarding claim 23, Interpretation of “recycled” in this claim is that this term is directed toward an intended use of the claimed plastic, rather than the actual material components.  As such, calling a plastic “recycled” does not limit its composition.  Accordingly, the “plastics” of Tsangaris fall within this interpretation as they are plastics that are being recycled to produce synthesis gas.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241) in view of Brooker (US 2006/0165582).
Regarding claims 2 and 3, Tsangaris discloses a process for the production of syngas comprising: 
a. charging an oxidant (such as heated air and oxygen, as depicted in Fig. 5) and a feedstock composition (carbonaceous feedstock and secondary feedstock, as depicted in Fig. 5) to a gasification zone within a gasifier (gasification zone is within Converter/gasifier, as depicted in Fig. 5), said feedstock composition comprising a solid fossil fuel plastics (see paragraph 105 which discloses feedstocks that contain a coal and plastics);
b. gasifying the feedstock composition together with the oxidant in a gasification zone to produce a syngas composition (see paragraph 161 which discloses that a syngas is generated with the converter of Fig. 5); and 
c. discharging at least a portion of the syngas composition from the gasifier (as depicted in Fig. 5 which discharges a gaseous stream from the converter); and producing an organic compound from said syngas composition (see paragraph 4 which discloses the production of methanol)
wherein the gasifier is an entrained flow gasifier (see paragraph 212 which discloses a number of different converters can be used, including an entrained flow gasifier/converter), 
wherein said gasifier does not include a plasma treatment process (while Tsangaris discloses several embodiments where the plasma torch is located within the gasifier, Tsangaris also discloses embodiments where the plasma torch is located outside the gasifier in the reformer, as described in paragraphs 199-200); and wherein the gasifier operates above 1000C (paragraph 213)

Brooker also discloses a gasification process (see abstract).
Brooker teaches a similar process to Tsangaris in that a feedstock is ground/shredded and slurried prior to entrance into a gasifier (paragraphs 14 and 15).  Brooker teaches that a desire particle size of the ground feedstock is 1.4mm or 0.1mm (paragraph 15).
As such, it would have been obvious to one of ordinary skill in the art to take the teachings of Tsangaris which expressly discloses optimizing particle size to achieve a desired end product, and utilize the preferred slurried carbonaceous particles size of Brooker to obtain a desired product (synthesis gas).  Absent unexpected results, the disclosure of Tsangaris teaches that particle size manipulation is well known in the art and Brooker teaches a well known particle size in the art.  Combining these two teachings is an obvious step to one of ordinary skill in the art at the time of the invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241) in view of White (US 2016/0122672) as appled to claim 14 above, and further in view of Brooker (US 2006/0165582).
Regarding claim 15, Tsangaris discloses the mixture of different types of feeds, including coal and plastics, in addition to grinding the feeds to a desired particle size (paragraph 233 which discloses reducing the volume/increasing surface area by reducing particle size/shredding/pulverizing).  Tsangaris, however is silent regarding the particle sizes of the plastics.

Brooker teaches a similar process to Tsangaris in that a feedstock is ground/shredded and slurried prior to entrance into a gasifier (paragraphs 14 and 15).  Brooker teaches that a desire particle size of the ground feedstock is 1.4mm or 0.1mm (paragraph 15).
As such, it would have been obvious to one of ordinary skill in the art to take the teachings of Tsangaris which expressly discloses optimizing particle size to achieve a desired end product, and utilize the preferred slurried carbonaceous particles size of Brooker to obtain a desired product (synthesis gas).  Absent unexpected results, the disclosure of Tsangaris teaches that particle size manipulation is well known in the art and Brooker teaches a well known particle size in the art.  Combining these two teaches is an obvious step to one of ordinary skill in the art at the time of the invention.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241) in view of White (US 2016/0122672) as applied to claim 1 above, and further in view of Brooker (US 2006/0165582).
Regarding claim 20, Tsangaris further discloses all sources of carbon fuel are fed to the gasifier in only one stream, and said feedstock comprises solids and liquids, wherein said liquids consist essentially of water (see Fig. 1 which illustrates a combined mixture being fed into the converter/gasifier in a single stream, also see Fig. 23 which illustrates a single feed into the gasifier, along with the disclosure that the feedstocks may be slurried indicating they are combined with a liquid).  Tsangaris, however, does not explicitly discloses what the carbonaceous materials are slurried with.  More specifically does not explicitly disclose that the liquids consist essentially of water.  
Brooker also discloses a gasification process (see abstract).

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the water slurry of Brooker to the method of modified Tsangaris in order to assist in fluidizing the solid material and allowing it to be transported/pumped easier.  Such a modification amounts to choosing from a finite number of identified, predictable solutions (as suggested by Brooker) with a reasonable expectation of success and would have been an obvious modification to one of ordinary skill in the art at the time of the invention (see MPEP §2143).

Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 6,269,296) in view of Tsangaris (US 2008/0147241) and White (US 2016/0122672).
Regarding claim 1, Tse discloses a process for the production of syngas comprising:
a. charging an oxidant (via conduit 120) and a feedstock composition (via conduit 128) to a gasification zone within a gasifier, said feedstock composition comprising a solid fossil fuel and comprising plastics (see col. 7 lines 54-60 which discloses a number of possible feedstocks including coal and plastic); 
b. gasifying the feedstock composition together with the oxidant in a gasification zone to produce a syngas composition (see Fig. 1 which illustrates a gasifier fed with oxygen and the feedstock and outputting syngas); and 
c. discharging at least a portion of the syngas composition from the gasifier (via conduit 136); and producing an organic compound (such as plastics, as mentioned in col. 8 lines 29-32) from said syngas composition wherein the gasifier is 
Tse discloses a number of feedstocks that can be placed in the disclosed gasifier, but is short on details regarding the exact ratios of solids and plastics in the feed stream.  More specifically, Tse does not teach that the plastic in the feedstock is present in an amount less than 5wt% based on the weights of solids in the feedstock.
Tsangaris also disclose a gasification process (see abstract).
Tsangaris teaches that a carbonaceous material and a plastic/additive can be gasified together to produce a synthesis gas and the composition of the produced gas can be modified by adding an amount of an additive, such as plastic (see paragraph 204).  
White also discloses a gasification system for produce a synthesis gas from a solid containing feed comprising plastic (see abstract and paragraph 9).
White teaches that a solid feedstock can be made where the content of plastic is greater than “about 5wt.%” which overlaps the claimed range of “less than 5wt%” due to the term “about” which indicates that plastic content slightly below 5% is envisioned by White.  White teaches that the content of plastic in the solid fuel/feed has an effect on the fuel produced (paragraph 49).  
As the synthesis gas composition produced by the gasifier is a variable that can be modified by adjusting the amount of plastic/additive contained in the gasifier feed (as disclosed by Tsangaris), the precise weight ratio of plastic to solids would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical.  Accordingly, one of ordinary, skill in the art at the time the invention was made would have 
Regarding claim 22, Tse further discloses the gasifier is a single stage reactor (as depicted in Fig. 1).  

Response to Arguments
Applicant’s arguments filed 9/3/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  On page 10, Applicant makes arguments regarding the plasma gasification of Tsangaris and argues that plasma gasification is excluded.  The Office notes, however, that in Applicant’s claim, there is no exclusion of plasma, only that the plasma is not employed in the gasifier.  Tsangaris, as pointed out in the rejection above, certain embodiments where the plasma torch is moved out of the gasifier and into the reformulator/reformer.
On page 10, first full paragraph, Applicant argues that Tsangaris teaches away from the instant invention because Tsangaris teaches a variety of gasification types, including entrained flow, rather than only disclosing an entrained flow gasifier.  The Office respectfully disagrees with this argument as Tsangaris explicitly discloses the presence of an entrained flow gasifier, even though a number of other embodiments are also disclosed.
On page 10, first full paragraph, Applicant also argues against other embodiments of Tsangaris that are different than the instantly claimed invention.  The Office notes that although Tsangaris teaches 
On page 10, first full paragraph, Applicant argues that term “recycled plastics” and argues that Tsangaris does not teach such a plastic due to the term “non-recyclable plastic” in Tsangaris.  The Office respectfully disagrees with this argument.  As mentioned in the rejection of claim 23 above, the term “recycled” in “recycled plastic” describes the source of the plastic rather than the composition of the plastic. As such, it carries no weight in the claimed process of production of syngas.  As such, the plastic of Tsangaris meets the claimed composition of claims as it is “plastic”. 
On page 11, Applicant makes the argument that the “shredder” of Tsangaris cannot produce material having a dimesion of less than 2mm.  The Office respectfully disagree with this argument.  Applicant has not provided any reasoning or documentation on why a shredder cannot produce a particle size less than 2mm.  If the grinder/pulverizer/shredder of the instant invention is a crucial part of the disclosed invention, the Office suggest getting more detailed in the claims regarding the structure of the grinder rather than using the undefined, generic term “grinder”.
The rejection of claims 16 and 17 in view of the prior art has been withdrawn due to the amendments, but still stand rejection due to the clarity issues raised in the 112 rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725